Citation Nr: 0827380	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for anal fissure.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a 
genitourinary disorder.

4.  Entitlement to service connection for irritable 
bowel syndrome.

5.  Timeliness of appeal for service connection for 
essential tremor.



REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 
1994 to April 2001.   

This appeal comes to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that in pertinent part 
denied service connection for irritable bowel syndrome, 
urinary syndrome, and anal fissure.  This appeal also 
arises from an August 2004 RO decision that determined 
that a previously-filed substantive appeal in reference 
to a claim for service connection for anal fissure was 
untimely.  This appeal also arises from a December 2004 
rating decision that in pertinent part denied service 
connection for depression. 

In December 2007, the Board REMANDED the case to the RO 
via the Appeals Management Center (AMC), in Washington, 
D.C.  The purpose of the remand was to offer the 
veteran a hearing.  A videoconference hearing was 
scheduled for May 9, 2008.  The claims file notes that 
the veteran failed to report for the hearing, although 
the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The 
veteran has not explained his failure to report or 
requested rescheduling of the hearing.  The request for 
a hearing is therefore considered to be withdrawn 
pursuant to 38 C.F.R. § 20.702(d) (2007).  

Entitlement to service connection for anal fissure, 
depression, genitourinary disorder, and for irritable 
bowel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.

The Board further notes that because the July 2002 
rating decision that denied service connection for 
essential tremor is final, the veteran may reopen the 
case by submitting new and material evidence.  In 
August 2003, the veteran submitted a DA Form 3947, 
Medical Evaluation Board Proceedings.  This document 
appears not to have been of record prior to August 
2003, and thus could not have been considered in the 
now final July 2002 rating decision.  This document is 
referred to the RO for appropriate action and possible 
reopening of the claim.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
essential tremor and notified the veteran of this in a 
letter dated July 26, 2002.

2.  The veteran submitted a timely notice of 
disagreement (NOD) to the July 2002 rating decision.

3.  Under a cover letter dated March 9, 2004, the RO 
issued a statement of the case (SOC); the veteran did 
not submit a substantive appeal or other correspondence 
containing the necessary information within the 
remaining 60-day appeal period.

4.  On or prior to May 9, 2004, the veteran did not 
request an extension of time to submit a substantive 
appeal.  


CONCLUSION OF LAW

The substantive appeal pertaining to service connection 
for essential tremor was not timely.  38 U.S.C.A. §§ 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating 
claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant 
and his or her representative, if any, of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform 
the claimant of any information and evidence not of 
record (1) that VA will seek to provide; (2) that the 
claimant is expected to provide; and (3) VA must ask 
the claimant to provide any evidence in her or his 
possession that pertains to the claim.  These notices 
must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA not 
required to provide notice of the information and 
evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit). 

VA also has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting 
the claimant in obtaining service medical records and 
pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, the issue set forth does not require that 
an examination or medical opinion or other medical 
record be obtained.  All necessary development has been 
accomplished and adjudication may proceed without 
unfair prejudice to the claimant. 

Timeliness of Appeal

38 C.F.R. §§ 19.33 requires that procedures for an 
administrative appeal found at Sections 19.50 through 
19.53 be employed when there is a question within the 
AOJ as to the timeliness of a notice of disagreement or 
substantive appeal.  

38 C.F.R. § 19.33 draws its authority from 38 U.S.C.A. 
§§ 7105 and 7106 with Section 7106 specifically 
addressing administrative appeals as follows:

     Application for review on appeal may be made 
within the one-year period prescribed in section 
7105 of this title by such officials of the 
Department as may be designated by the Secretary.  
An application entered under this paragraph shall 
not operate to deprive the claimant of the right 
of review on appeal as provided in this chapter.

38 C.F.R. §§ 19.50 through 19.53 contain time limits 
for AOJ filing of administrative appeals, notification 
procedures, and a prohibition from changing any pay 
status prior to a Board decision on the matter.  It 
appears that the RO has complied with these procedures 
where appropriate.  The veteran was notified in a 
letter dated Aug 6, 2004, that correspondence 
equivalent to a substantive appeal (Appeal to the Board 
of Veterans' Appeals) was received no earlier than July 
15, 2004.  He was notified that he had but one year 
from the date of issue of the rating decision (July 26, 
2002) or 60 days from the date of issue of an SOC 
(March 9, 2004), whichever is later, to file a formal 
appeal. 

Pursuant to 38 C.F.R. § 19.34, a determination of 
timely filing is an appealable issue for which a 
claimant may submit an NOD and be supplied an SOC.  The 
RO issued a formal decision on timeliness of the appeal 
in August 2004.  The veteran submitted a NOD, the RO 
issued an SOC, and in March 2005, the veteran perfected 
that appeal.

The claims file clearly reflects that the RO notified 
the veteran on July 26, 2002, that service connection 
for essential tremors were denied.  The veteran 
submitted a timely NOD and the RO issued an SOC on 
March 9, 2004.  Thus, the veteran had until May 9, 
2004, to file a VA Form 9, or other correspondence 
containing the necessary information.  38 C.F.R. 
§§ 20.202, 20.302(b).  The claims file reflects that no 
VA Form 9 or other correspondence was received from the 
veteran between March 9, 2004, and May 9, 2004.

In April 2007, the veteran reported that the reason he 
missed the filing deadline for filing a VA Form 9 was 
because he was dealing with serious mental and nerve 
problems at that time.  He offered no other 
explanation.

In this case, there is no suggestion or dispute that 
the substantive appeal was timely.  Thus, the 
untimeliness of the appeal remains undisputed.  
Consequently, none of the officials designated at the 
RO to handle administrative appeals instituted an 
administrative appeal.  Instead, upon notice from the 
veteran that he disagreed with the determination, an 
SOC was issued and the current appeal ensued.  38 
C.F.R. § 19.34. 

The RO complied with all appropriate regulations in its 
processing of this appeal.  Specifically, because there 
was no dispute within the RO as to the August 2004-
issued determination that the veteran did not file a 
timely substantive appeal, there was no requirement for 
an administrative appeal to resolve any difference of 
opinion or question of fact pertaining to a claim for 
benefits, pursuant to 38 C.F.R. Section 19.50.  As 
pointed out above, 38 U.S.C.A. Section 7106 uses the 
word "may" when authorizing VA to seek administrative 
appeal; there is no requirement that each and every 
time an RO determines that a substantive appeal was not 
timely filed that an administrative appeal must be 
initiated.  In fact, just the opposite is shown by 38 
C.F.R. § 19.34, which clearly states that a 
determination of timely filing of a substantive appeal 
is an appealable issue by a claimant or his 
representative.  

Accordingly, this appeal was properly processed by the 
RO in its treatment of the veteran's dispute of the 
August 2004 RO determination. 

The cover letter for the SOC dated March 9, 2004, 
states that an appeal must be filed within 60 days from 
the date of the letter or within the remainder, if any, 
of the one-year period from the date of the letter 
notifying the veteran of the action appealed.  
Following that instruction, in bold letters the RO 
indicated that, "[i]f we do not hear from you within 
this period, we will close your case."  The cover 
letter also notes that should more time be needed to 
file the appeal, a request must be made before the time 
limit for filing the appeal expires.

On July 15, 2004, the RO next heard from the veteran.  
Prior to that time, he made no request for a waiver of 
timely filing based on good cause. 

A substantive appeal consists of a properly completed 
VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  As a general rule, a 
substantive appeal must be filed within sixty days from 
the date that the AOJ mails the SOC to the appellant or 
within the remainder of the one-year period from the 
date of mailing of the notification of the 
determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by 
the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 
20.302.  If an appeal is not perfected within the time 
specified by the regulation, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  

Once an RO decision becomes final, absent submission of 
new and material evidence, the claim may not be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

An extension of the sixty day period for filing a 
substantive appeal may be granted for good cause.  A 
request for such an extension must be made in writing 
and must be made prior to expiration of the time limit 
for filing the substantive appeal.  38 C.F.R. § 20.303.  
Except in cases where the submission of additional 
evidence requires the issuance of a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31, 
the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.  The date of 
submission of any written document is determined to be 
the postmark date or, in the absence of a postmark, 
five days prior to the date of receipt of the document 
by VA.  38 C.F.R. § 20.305. 

The evidence outlined above is not in dispute.  Thus, 
the question presented to the Board is purely legal.  
Specifically, whether a July 2004 submission is deemed 
to be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.  
The veteran's incapacitation is not sufficient for a 
finding of good cause.

The time limit for filing either a substantive appeal 
or a request for an extension of time in this case was 
May 9, 2004, as the SOC was issued on March 9, 2004, 
and the underlying rating decision was issued more than 
one year prior to that date.  

The veteran was notified of the denial of his claims in 
a letter dated July 26, 2002.  The veteran did not 
timely file a substantive appeal to the July 2002 
rating decision.  The claim must therefore be denied.


ORDER

The July 2002 rating decision that denied entitlement 
to service connection for essential tremor of the hand 
was not timely appealed and the appeal is denied.


REMAND

Anal Fissure and/or Hemorrhoids

In July 2008, the veteran's representative requested an 
examination to determine the nature and etiology of 
claimed anal fissure.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, a medical opinion should be obtained prior 
to adjudication of this claim.

The onset of anal fissures and hemorrhoids is 
documented in the veteran's service treatment records 
(STRs) and hemorrhoids are noted since active service.  
No medical professional has offered a nexus opinion 
concerning post-service hemorrhoids or anal fissure.  

Depression

During his December 2000 Army Medical Evaluation Board 
examination, the veteran reported a history of nervous 
trouble, although the examiner found the veteran to be 
normal psychiatrically.  Current assessments of bipolar 
disorder, anxiety, and depression are of record.  In 
July 2008, the veteran's representative pointed out 
that gastrointestinal problems might contribute to 
current psychiatric problems.  No medical professional 
has offered a nexus opinion concerning post-service 
psychiatric diagnoses.  

In July 2008, the veteran's representative requested an 
examination to determine the nature and etiology of a 
psychiatric condition.  Therefore, a medical 
examination and opinion should be obtained prior to 
adjudication of this claim.


Genitourinary Disorder

The STRs contain urinary and bladder complaints, 
including incontinence.  It is not clear what the 
current urinary complaint is.  An examination to 
determine the nature and etiology of any current 
genito-urinary disorder has not been undertaken.  A 
medical examination and opinion should be obtained 
prior to adjudication of the claim.

Irritable bowel syndrome

The STRs contain gastrointestinal complaints, including 
diarrhea and constipation.  It is not clear whether 
irritable bowel syndrome is the only current complaint.  
Therefore, a medical examination and opinion should be 
obtained prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following 
action:

1.  The AOJ should make 
arrangements with the appropriate 
VA medical facility for the veteran 
to be afforded an examination, by 
an appropriate specialst, to 
determine the etiology for anal 
fissure and hemorrhoids.  The 
claims file should be made 
available to the physician for 
review of the pertinent evidence.  
The physician should elicit a 
complete history of anal and rectal 
symptoms, and answer the following:

I.  What is the current 
diagnosis or diagnoses 
relative to anal fissure and 
hemorrhoids?

II.  For each diagnosis 
offered, is it at least as 
likely as not that this 
disability had its onset in 
service?  

III.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

2.  The AOJ should make 
arrangements for the veteran to be 
afforded an examination, by an 
appropriate specialist, to 
determine the nature and etiology 
of any mental disorder.  The claims 
file should be made available to 
the physician for review of the 
pertinent evidence.  The physician 
should elicit a history of relevant 
symptoms from the veteran, and 
answer the following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis 
offered, is it at least as 
likely as not that this 
disability had its onset in 
service?  

III.  For Axis I diagnoses not 
directly related to active 
service, is it at least as 
likely as not (50 percent or 
greater probability) that any 
service-connected disability 
has caused or increased this 
psychiatric illness?

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  

3.  The AOJ should make 
arrangements with the appropriate 
VA medical facility for the veteran 
to be afforded an examination, by 
an appropriate specialist, to 
determine the nature and etiology 
of any genito-urinary disorder.  
The claims file should be made 
available to the physician for 
review of the pertinent evidence.  
The physician should elicit a 
complete history of genito-urinary 
symptoms and then answer the 
following:

I.  What is the current 
diagnosis or diagnoses 
relative to the genito-urinary 
system?

II.  For each diagnosis 
offered, is it at least as 
likely as not that this 
disability had its onset in 
service?  

III.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

4.  The AOJ should make 
arrangements with the appropriate 
VA medical facility for the veteran 
to be afforded an examination, by 
an appropriate specialist, to 
determine the nature and etiology 
of any gastrointestinal disorder.  
The claims file should be made 
available to the physician for 
review of the pertinent evidence.  
The physician should elicit a 
complete history of symptoms and 
then answer the following:

I.  What is the current 
diagnosis or diagnoses 
relative to the 
gastrointestinal system?

II.  For each diagnosis 
offered, is it at least as 
likely as not that this 
disability had its onset in 
service?  

III.  The physician should 
offer a rationale for any 
conclusion in a legible 
report.  If any question 
cannot be answered, the 
physician should state the 
reason.

5.  After the development requested 
above has been completed to the 
extent possible, the AOJ should 
readjudicate the service connection 
claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case (SSOC) and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board 
for further appellate consideration, if otherwise in 
order.  No action by the veteran is required until he 
receives further notice; however, the veteran is 
advised that failure to report for examination without 
good cause may result in the denial of the claim.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


